DETAILED ACTION
Status of Claims
	Claims 1-35 are pending.
	Claims 32-35 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-31 in the reply filed on 28 March 2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden for examination.  This is not found persuasive because the product claims are not limited by the method of fabrication and therefore searching of subject areas not overlapping with the method steps would be necessary.
The requirement is still deemed proper and is therefore made FINAL.
Claims 32-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objections
Claim 30 objected to because of the following informalities:  the term “ABS” should be presented in full text.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “particularly for a motor vehicle” (line 2) is indefinite because it is unclear if the “a motor vehicle” is required or not.  
Regarding claim 3, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “slight absorption” in claim 13 is a relative term which renders the claim indefinite. The term “slight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much or what degree of absorption is required.  
Claim 14 recites the limitation "the treated locations" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 states “in the regions forming the imagery” and claim 14 states “in the treated locations”.  It is unclear what locations are being referred to in claim 14.  
Regarding claims 26 and 28, the terms “chemically deposit” and “the chemical deposition” are unclear because it is unclear what chemical deposition is being referred to.  Claim 26 depends on claim 1. Claim 1 includes both “chemical deposition” and “chemical or physical deposition”.  It is additionally noted that the claimed phrase “in order to” may be more appropriately written since it is unclear if the following step is required or not. 
Claim 27 recites the limitation "the applied palladium" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the protective tin colloid layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 29, the phrase “wherein the surface of the electroplating layer to be electroplated” is indefinite because it is unclear how the surface of the electroplating layer is roughened prior to being formed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 9, 12, 17 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunthady et al. (US 6,762,381) in view of Matsunaga et al. (WO 2011/078087).  
Mullinger et al. (EP 2886185) is herein cited as evidence. 
Regarding claim 1, Kunthady discloses a method for forming key top for a pushbutton switch for various mobile communication devices such as a mobile phone and an automobile telephone (title), comprising:
Producing a resin body (1, 2) (= producing a plastic body base with)
Forming key top body (1) comprising polycarbonate (Col. 9 lines 35-55) (= a sub-body made of a non-electroplatable plastic A that is arranged on the rear side) and
Forming a base layer (2) comprising actylonitrile/butadiene/styrene (ABS) resin (Col. 9 lines 57-67) (= an electroplatable layer of an electroplatable plastic B that is arranged on the front side),
Applying a polymer coating layer (3) (Col. 11 lines 5-43) (Figure 2B) (= applying a filler composition to at least a portion of the electroplatable layer);
Applying an electroless plating layer and optionally an additional electroplating layer (abstract) (= depositing at least one metal layer on the electroplatable layer of the plastic base body through chemical deposition or electrochemical deposition or chemical and physical deposition of at least one electrically conductive metal layer and subsequent electrochemical deposition of at least one additional metal layer on the electrically conductive metal layer).  
Kunthady discloses screen printing, pad printing or gravure printing the polymer coating layer (3).  Kunthady does not disclose using laser-lithographic processing as claimed.
Matsunaga discloses an electroplating method comprising forming a mold with resist wherein the resist may be produced by any one of lithographic printing, gravure printing, screen printing, photolithography in which a resist ink is dried and cured.  Matsunaga teaches that from the viewpoint of production costs, any one of the printing methods described above is preferable and the photolithography method is preferable in terms of forming form accuracy (page 4). Matsunaga further describes that a photolithography process involves the laminating of a resist, patterning and subsequent removal of the resist pattern (pages 4-5). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising laser-lithographic processing for forming imagery because Kunthday teaches applying a polymer coating layer using screen printing or gravure printing and as Matsunaga discloses that screen printing, gravure printing and lithography techniques such as photolithography are known equivalents in the same field of endeavor.  It would have been obvious to simply substitute one know technique for other to produce the same or similar predictable result.  Further, Matsunaga teaches that photolithography provides higher accuracy than other printing methods. As evidenced by Mullinger, photolithography includes the use of a laser [0015]. 
Regarding claim 2, Kunthady discloses wherein the polymer coating layer is non-electrodepositable (e.g. polycarbonate) (Col. 11 lines 13-21). 
Regarding claim 3, Kunthady discloses the polymer coating layer comprising a resin that is optionally transparent and capable of curing (Col. 11 lines 5-35). 
	Regarding claim 5, since the imagery is inclusive of the pattern as a whole, the polymer coating layer therefore is applied at least on portions of the electroplatable layer in which the imagery is formed. 
Regarding claim 6, as evidenced by Mullinger, a mask is an intrinsic part to photolithography [0015]. 
	Regarding claim 9, the claimed “can be carried out” is optionally required and therefore does not further limit the claimed method.
Regarding claim 12, since photolithography occurs by the combination, the wavelength necessarily is adapted to the wavelength necessary of initiating a photopolymerization of the polymer coating layer.   
Regarding claim 17, Mullinger indicates that a development step of dissolving is present in photolithography. 
Regarding claim 29, Kunthady discloses prior to plating, etching a surface which would necessarily roughen the surface (Col. 12 lines 4-6).
Regarding claim 30, Kunthady discloses the resin comprising ABS (Col. 9 lines 65-67). 
Regarding claim 31, Kunthady discloses the resin comprising polycarbonate (Col. 9 lines 35-46).
Claims 4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunthady et al. (US 6,762,381), in view of Matsunaga et al. (WO 2011/078087) and in further view of Ueda et al. (CN 1665958).
Regarding claims 4 and 8, Kuthady and Matsunaga disclose the claimed invention as applied above.  The combination does not disclose wherein the filler composition is applied over the entire surface of the electroplatable layer. 
 Ueda discloses in the same or similar field of endeavor, coating a UV curable coating material by dip coating, spray coating, etc. and then subsequently curing and drying (page 7). Dip coating a substrate in a UV curable coating material would necessarily coat the entire surface.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising applying a filler composition over the entire surface of a layer because Ueda teaches coating techniques such as dip coating that provide a uniform coating over the entire surface.  Further, selection of the amount of resin coating the substrate is an obvious engineering design choice for selection the desired decorative pattern. Regarding claim 8, dip coating necessarily includes submersion into a receiver vessel. 
Regarding claim 7, Ueda discloses spray coating (page 7). 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunthady et al. (US 6,762,381), in view of Matsunaga et al. (WO 2011/078087) and in further view of Leach et al. (WO 2018/018161).
Regarding claim 10, Kunthady and Matsunaga discloses the claimed invention as applied above.  The combination does not disclose a focused laser beam as claimed.
 In the same or similar field of endeavor, Leach discloses a photolithography method including exposing a resist in selected areas to a focused electron beam to alter the solubility of the resist material where illuminated resulting in a pattern formation [0162].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a focused laser beam because Leach discloses that photolithography with a focused electron beam provides the necessary exposure to produce a pattern in a resist material.  It would have therefore been obvious to one of ordinary skill in the art to produce a method comprising a focus laser beam for producing the desired pattern.  
Claims 11 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunthady et al. (US 6,762,381), in view of Matsunaga et al. (WO 2011/078087) and in further view of Brockmann et al. (DE 102012219995). 
Regarding claim 11, Kunthady and Matsunaga disclose the claimed invention as applied above.  The combination does not disclose wherein the plastic base body is moved relative to a positionally fixed-focus laser beam during laser-lithographic processing. 
In the same or similar field of endeavor, Brockmann discloses wherein a laser and plastic body have a relative movement. Part of the laser unit is fixed, while the plastic blank is moved against that part of the laser unit, or the plastic blank is fixed, while the part of the laser unit is moved against the plastic blank (abstract). The relative movement provides flexibility to the laser treatment process.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising moving a plastic body relative to a positionally fixed-focus laser because Brockmann discloses that a plastic substrate and laser may be relatively moved in order to provide a greater degree of dimensions (page 4). 
Regarding claims 26-28, Kunthady and Matsunaga do not disclose applying a layer of palladium seeds, a protective tin colloid layer and removing the protective layer. 
Brockmann discloses a method of preparing a plastic substrate comprising chemical deposition step includes applying a layer of palladium nuclei on the electroplatable area. A surface of the first plastic material is converted by pre-treatment steps including staining, roughening and/or swelling in a surface that is electroplated by the palladium nuclei, while a surface of the second plastic material is subjected to the pre-treatment steps, by which the surface is not changed at the same time in a surface which is electroplated. The palladium nuclei are provided with a tin protective colloid layer. It has proved to be advantageous if, prior to the subsequent application of the first metal layer to the activated, electroplatable layer, a tin protective colloid layer possibly covering the palladium nuclei is removed. This process, which is also referred to as "stripping", can be carried out, for example, by washing the activated electroplatable surface of the base body (abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising applying palladium seeds and a protective tin coating as claimed because Brockmann teaches activating a surface in preparation for subsequent chemical deposition by applying palladium seeds and applying and removing a protective tin colloid coating.  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunthady et al. (US 6,762,381), in view of Matsunaga et al. (WO 2011/078087) and in further view of Kim (KR 1876144)
Regarding claim 15, Kunthady and Matsunaga do not disclose wherein the filler composition undergoes a secondary curing process.
In the same or similar field of endeavor, Kim discloses that a resin may undergo a primary curing step at a lower temperature for initial hardening and then subsequently be treated with a secondary curing step at a higher temperature to complete the curing treatment (page 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a secondary curing step because Kim teaches that a resin may undergo a primary curing step at a lower temperature to initiate curing and subsequently be treated at a higher curing temperature to finalize the curing process. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunthady et al. (US 6,762,381), in view of Matsunaga et al. (WO 2011/078087) and in further view of Weng et al. (US 8,057,656).
Regarding claim 16, Kunthady and Matsunaga do not indicate that the resin or polymer is completely cured, however, Weng discloses that it is known in the same or similar field of endeavor that a resin such as a photoresist is completely or fully cured by radiation in order to form a pattern (Col. 10 lines 1-12). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method wherein a polymer is completely cured because Weng teaches that a photoresist is completely cured for producing the desired pattern. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunthady et al. (US 6,762,381), in view of Matsunaga et al. (WO 2011/078087) and in further view of Lee (WO 2018/030712).
Regarding claim 18, Kunthady and Matsunaga fail to disclose wherein the filler composition that is outside of the imagery or not cured is removed by means of a CO2 spray system.
Lee discloses that a photoresist may be removed by spraying dry ice (CO2) on the surface to avoid a wet etching process (page 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising removing a polymer or photoresist resin by CO2 spray because Lee discloses that photoresist may be successfully remove with dry ice to avoid the use of a wet etching process. 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunthady et al. (US 6,762,381), in view of Matsunaga et al. (WO 2011/078087) and in further view of
Ueki et al. (US 8,898,895).
	Regarding claim 19, Kunthady and Matsunaga do not disclose removing the filler composition using pickling with a mordant.
	In the same or similar field of endeavor, Ueki discloses that a resinous material may be successfully removed using a permanganate treatment (i.e. pickling with mordant) (Col. 1 lines 8-12).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising treating a polymer coating with a pickling permanganate (= mordant) solution because Ueki teaches that resins may be removed from a surface using a permanganate solution. The simple substitution of one known method of removal with another would have been obvious to one or ordinary skill to produce the same or similar predictable result. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunthady et al. (US 6,762,381), in view of Matsunaga et al. (WO 2011/078087) and in further view of Rathburn (US 2016/0212862).
Regarding claim 20, Kunthady and Matsunaga do not disclose reworking the bodies with a laser as claimed. 
In the same or similar field of endeavor, Rathburn discloses that a resist layer by be additionally treated with direct laser ablation of a cured resin for producing fine definition of a pattern [0098]. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising reworking the bodies with a laser because Rathburn discloses that a resist layer by be additionally treated with direct laser ablation of a cured resin for producing fine definition of a pattern [0098]. 
Claims 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunthady et al. (US 6,762,381), in view of Matsunaga et al. (WO 2011/078087) and in further view of Ikegaya (US 5,863,408).
Regarding claims 21-25, Kunthady and Matsunaga do not disclose a machine having multiple stations and a turntable (claim 25).
In the same or similar field of endeavor, Ikegaya discloses a single device comprising multiple treatment stations for performing a high speed process (abstract, Figures 1-3).  Ikegaya discloses the use of a turntable being provided for transferring of objects to be treated (Col. 9 lines 18-34).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a machine with a plurality of stations because Ikegaya discloses a single device or apparatus comprising multiple stations for carrying out multiple treatment operations.  Performing a continuous operation with a single apparatus with multiple stations is an obvious engineering design choice for improving method efficiency in light of batch processing.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/            Primary Examiner, Art Unit 1795